Name: Commission Regulation (EEC) No 2770/87 of 16 September 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17 . 9 . 87 Official Journal of the European Communities No L 266/21 COMMISSION REGULATION (EEC) No 2770/87 of 16 September 1987 fixing the amount of the subsidy on oil seeds coefficients of equivalence adapted to the new standard quality ; Whereas provisions specifying that the differential amount is calculated on the basis of the target price less 7,5 % should be adopted ; whereas the differential amounts for the 1987/88 marketing year were calculated on this basis for colza and rape seed subject to the adop ­ tion by the Commission of the Regulation laying down the provisions in question ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2323/87 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation No 136/66/EEC of .22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 191 5/87 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2594/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1869/87 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1987/88 marketing year have been fixed in Council Regu ­ lations (EEC) No 1917/87 0 and (EEC) No 1918/87 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2323/87 Q, as last amended by Regulation (EEC) No 2701 /87 ( 10) ; Whereas the standard quality for sunflower seed has been changed by the Council for the 1987/88 marketing year ; whereas the coefficients of equivalence applied to the prices of sunflower seed from third countries should be adjusted accordingly and have not yet been fixed ; whereas the amount of the subsidy for sunflower seed for the 1987/88 marketing year was calculated on the basis of Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (") shall be as set out in the Annexes hereto . I 2 . The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (12) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (13) for sunflower seed harvested and processed in Portugal is fixed in Annex III . 4 . However, the amount of the subsidy for the 1987/88 marketing year for sunflower seed will be confirmed or replaced with effect from 17 September 1987 to take account, where appropriate, of the effects of the change in the standard quality for sunflower seed . Article 2 This Regulation shall enter into force on 17 September 1987 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 183 , 3 . 7 . 1987, p. 7 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 245, 29 . 8 . 1987, p . 11 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 176, 1 . 7 . 1987, p. 30 . 0 OJ No L 183 , 3 . 7 . 1987, p . 14 . (8) OJ No L 183, 3 . 7 . 1987, p. 16 . 0 OJ No L 210 , 1 . 8 . 1987, p. 41 . H OJ No L 258 , 8 . 9 . 1987, p . 16 . (") OJ No L 266, 28 . 9 . 1983, p . 1 . (&lt; 2) OJ No L 53 , 1 . 3 . 1986, p.- 47 . ( ,3) OJ No L 183 , 3 . 7 . 1987, p. 18 . No L 266/22 Official Journal of the European Communities 17. 9 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 September 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 0,000 0,000 24,905 0,000 0,000 24,431 0,000 0,000 24,560 0,000 0,000 24,957 0,000 0,000 25,035 0,000 0,000 25,136  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 60,26 67,05 1 194,30 181,46 215,84 20,171 14,683 38 499 2 575,61 0,00 3 768,14 0,00 4 908,40 59,16 65,80 1 171,41 177,74 211,61 19,756 14,310 37 692 2 470,05 0,00 3 693,82 0,00 4 816,76 59,50 66,15 1 177,55 178,38 212,69 19,850 14,359 37 759 2 466,01 0,00 3 689,16 0,00 4 803,96 60,53 67,30 1 196,09 180,95 216,17 20,153 14,619 38 248 2 484,95 0,00 3 740,02 0,00 4 862,10 60,74 67,52 1 199,76 181,39 216,79 20,204 14,629 38 334 2 477,76 0,00 3 750,40 0,00 4 870,66 61,27 68,07 1 200,31 182,64 216,05 20,203 14,544 38 282 2 433,32 0,00 3 737,63 0,00 4 841,68 17. 9 . 87 Official Journal of the European Communities No L 266/23 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 1st period 2nd period 3rd period 4th period 5th period 9 10 11 12 1 2 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 2,500 2,500 27,405 2,500 2,500 26,931 2,500 2,500 27,060 2,500 2,500 27,457 2,500 2,500 27,535 2,500 2,500 27,636  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 66,22 73,73 1 314,46 200,15 237,73 22,249 16,324 42 492 2 896,46 385,53 4 153,68 429,31 5 337,71 65,12 72,48 1 291,58 196,43 233,50 21,835 15,950 41 685 2 790,90 385,53 4 079,35 429,31 5 246,07 65,46 72,83 1 297,72 197,07 234,58 21,928 15,999 41 751 2 786,86 385,53 4 074,69 429,31 5 233,27 66,49 73,99 1 316,26 199,64 238,05 22,232 16,260 42 240 2 805,80 385,53 4 125,55 429,31 5 291,42 66,70 74,21 1 319,92 200,08 238,68 22,282 16,269 42 327 2 798,61 385,53 4 135,93 429,31 5 299,97 67,23 74,76 1 320,47 201,33 237,94 22,282 16,184 42 274 2 754,17 385,53 4 123,16 429,31 5 270,99 No L 266/24 Official Journal of the European Communities 17. 9. 87 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 9 1st period (') 10 2nd period (') 11 3rd period (') 12 4th period ^) 1 3,440 0,000 34,972 84,38 94,02 1 677,84 255,92 303,71 28,474 21,090 54 303 3 763,07 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 3,440 0,000 34,653 83,60 93,16 1 662,55 253,83 300,95 28,218 20,901 53 930 3 760,07 530,49 4 077,88 0,00 7 024,79 6 796,84 4014,18 6 796,84 3,440 0,000 34,653 83,60 93,16 1 662,55 253,83 300,95 28,218 20,901 53 928 3 737,30 530,49 4 077,88 0,00 7 019,57 6 791,79 4 014,63 6 791,79 3,440 0,000 35,290 85,24 94,97 1 692,52 257,81 306,47 28,703 21,279 54 639 3 761,68 530,49 4 137,26 0,00 7 082,91 6 853,07 4 074,01 6 853,07 3,440 0,000 35,609 86,01 95,83 1 707,81 260,13 309,24 28,961 21,468 55 130 3 794,32 530,49 4 185,66 0,00 7 137,12 6 905,52 4 125,99 6 905,52 530,49 4 100,42 0,00 7 039,79 6 811,35 4 037,17 6 811,35 (') Subject to the effect of the new standard quality on the coefficients of equivalence . (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,072740 2,332980 43,072300 6,934370 7,990490 0,777867 0,697065 1 501,43 157,97200 163,30700 139,21700 2,067660 2,329700 43,057000 6,940160 8,006720 0,779359 0,698404 1 509,14 159,84300 164,51100 140,49500 2,062440 2,326280 43,041000 6,947140 8,023210 0,780928 0,699858 1 516,69 161,70700 165,70200 141,36900 2,057150 2,323230 43,027300 6,953790 8,043840 0,782821 0,701335 1 524,21 163,38500 167,18600 142,14700 2,057150 2,323230 43,027300 6,953790 8,043840 0,782821 0,701335 1 524,21 163,38500 167,18600 142,14700 2,041720 2,311900 42,988500 6,983520 8,097840 0,789553 0,705812 1 544,00 168,48900 170,42300 144,38300